DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is an initial office action in response to communication(s) filed on February 9 , 2022.
Claims 1-15 are pending. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 9, 2022 and march 17, 2022 were filed in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement is being considered by the examiner. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 11-12 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Nishizawa (U.S. Pub. No. 2007/0127054 A1) and Abe (U.S. Pub. No. 2014/0218762 A1),  and further in view of Ohishi et al. (U.S. Pub. No. 2004/0125414 A1, hereinafter as “Ohishi”).
With regard to claim 1, the claim is drawn to an imaging device (see Nishizawa, i.e. in Fig. 1-2, in para. 46, 51 and etc., disclose the image processing apparatus 100 or the MFP 100) comprising: 
a communication engine (see Nishizawa, i.e. in Fig. 1 and in para. 46, disclose the I/F device 107 to communicate with an external apparatus) to: 
	receive a scan request, the scan request comprising a contact identifier of a user (see Nishizawa, i.e. in para. 52, 55 and etc., disclose that “[0052] Reference numeral 202 denotes an operation unit. A user can select the above-described function of the image processing unit 203 or input various instructions by using the operation unit 202. An MFP control unit 201 controls the image processing unit 203 and operation unit 202…”, and further in para. 55, discloses that “[0055] Reference numeral 212 denotes a user ID transmission unit which transmits a user ID 211 to the MFP 100 upon reserving the use of the MFP 100. A user ID storage unit 215 stores the user ID 211”);
	create a proxy scan job corresponding to the scan request, the proxy scan job having a scan job identifier (see Nishizawa, i.e. in para. 113, discloses that “[0113] The external apparatus 210-2 of the company B has a material to print by the MFP 100. In this case, the external apparatus 210-2 of the company B transmits a user ID to reserve the use of the MFP 100 via the application (1302). When the MFP 100 receives the user ID, it generates a unique password and registers it in a management table 205 together with a reservation number and the received user ID (1303). The management table 205 is as described in FIG. 3…”; also see Fig. 3 and etc.; also see the teachings Abe supplemented below); 
	generate a password associated with the scan job identifier (see Nishizawa, i.e. in para. 113-114, 118 and etc., discloses that “[0113] The external apparatus 210-2 of the company B has a material to print by the MFP 100. In this case, the external apparatus 210-2 of the company B transmits a user ID to reserve the use of the MFP 100 via the application (1302). When the MFP 100 receives the user ID, it generates a unique password and registers it in a management table 205 together with a reservation number and the received user ID (1303). The management table 205 is as described in FIG. 3…”; also see Fig. 3, para. 114, 118  and etc.); 
	provide the scan job identifier to the contact identifier (see Nishizawa, i.e. in para. 114, 118 and etc., discloses that “[0114] Next, the external apparatus 210-3 of the company C has a material to copy by the MFP 100. In this case, the external apparatus 210-3 of the company C transmits a user ID to reserve the use of the MFP 100 via the application (1304). When the MFP 100 receives the user ID, it generates a unique password and registers it in the management table 205 together with a reservation number and the received user ID (1305)”, and “[0118] The MFP 100 sets the password included in the obtained information in an authorized user identification unit 204-2 (1307) and notifies of the password the notification destination included in the information (1308). The notification result is as described in FIGS. 11A and 11B. At this time, the external apparatus 210-2 of the company B which received the notification can use the MFP 100 anytime by inputting the password (1309 and 1310). On the other hand, since the external apparatus 210-3 of the company C and the external apparatus 210-4 of the company D do not know the password, they cannot use the MFP 100 (unauthorized state) (1311)”); and 
	send the password to the contact identifier (see Nishizawa, i.e.in para. 118, discloses that “[0118] The MFP 100 sets the password included in the obtained information in an authorized user identification unit 204-2 (1307) and notifies of the password the notification destination included in the information (1308). The notification result is as described in FIGS. 11A and 11B. At this time, the external apparatus 210-2 of the company B which received the notification can use the MFP 100 anytime by inputting the password (1309 and 1310). On the other hand, since the external apparatus 210-3 of the company C and the external apparatus 210-4 of the company D do not know the password, they cannot use the MFP 100 (unauthorized state) (1311)”); and 
a scan engine (see Nishizawa, i.e. in para. 51, discloses that “[0051] The functional blocks of the MFP 100 will be described first. Reference numeral 203 denotes an image processing unit which has, e.g., a function of reading a paper document or the like by an image input device such as a scanner and performing image processing to the readout image data…”)to: 
	execute the proxy scan job to scan a document, upon receiving, as a user input, the password corresponding to the scan job identifier (see Nishizawa, as discussed above, in para. 113, 114, 118 and etc.; also see the teachings Abe and Ohishi supplemented below); and 
	send the scanned document to the contact identifier (see Nishizawa, i.e. in para. 118, discloses that “[0118] The MFP 100 sets the password included in the obtained information in an authorized user identification unit 204-2 (1307) and notifies of the password the notification destination included in the information (1308). The notification result is as described in FIGS. 11A and 11B. At this time, the external apparatus 210-2 of the company B which received the notification can use the MFP 100 anytime by inputting the password (1309 and 1310). On the other hand, since the external apparatus 210-3 of the company C and the external apparatus 210-4 of the company D do not know the password, they cannot use the MFP 100 (unauthorized state) (1311)”; also see the teachings Ohishi supplemented below).
The teachings of Nishizawa do not explicitly disclose the aspect relating to the scan job being “a proxy scan job”. 
However, Abe discloses an analogous invention relates to a system, job management server and control method thereof, job processing apparatus and control method thereof, and non-transitory computer-readable medium (see Abe, i.e. para. 2 and etc.).  More specifically, in Abe, i.e. in para. 32, 62 and etc. discloses that “…[0062] An application 143 provides a proxy service which controls the MFP to support the cloud print service provided by the cloud print APP 146 and the cloud scan service provided by the cloud scan APP 148. The application 143 will be referred to as a proxy APP 143 hereinafter. The proxy APP 143 installed in the PC 2 simultaneously manages, for example, 5000 MFPs. Then, the proxy APP 143 controls these MFPs to support the cloud print service provided by the cloud print APP 146 and the cloud scan service provided by the cloud scan APP 148. The proxy APP 143 includes print queues and scan queues shown in FIGS. 18A to 18D. With these applications, the PC 2 functions as a job management server. Details of the queues will be described later”. 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nishizawa to include the limitation(s) discussed and also taught by Abe, relating to the proxy scan job as discussed above, as the cited prior arts are at least considered to be analogous arts if not also in the same field of endeavor relating to image and/or document processing arts. Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nishizawa by the teachings of Abe, and to incorporate the limitation(s) discussed and also taught by Abe, thereby “…in a low-end MFP prevents an interruption of a job issued from a PC or the like, and preferentially executes a job issued from an application when a user operates a Web browser of an MFP” (see Abe, i.e. in para. 12 and etc.).

In addition, with respect to the claimed aspects relating to “execute the proxy scan job to scan a document, upon receiving, as a user input, the password corresponding to the scan job identifier; send the scanned document to the contact identifier”, the teachings of Nishizawa and Abe do not explicitly disclose the aspect relating to “…. send the scanned document to the contact identifier”. 
However, Ohishi discloses an analogous invention relates to an image forming apparatus that provides user services relating to image forming processes such as copying, printing, scanning, facsimile and the like. More particularly, the present invention relates to an image forming apparatus and a scanned data process method for transferring scanned data to a Web server and the like on the Internet (see Ohishi, i.e. para. 2 and etc.).  More specifically, i.e. in Ohishi, i.e. in para. 130-132, 136 and etc., discloses that “[0130] Each configuration of the SCAN to Mail application and the SCAN to File application is similar to that of the SCAN to WEB application 117. That is, each of the SCAN to Mail application and the SCAN to File application includes the scanning process part and the transfer part. The transfer part of the SCAN to Mail application has a capability to send the scanned data to a designated address as an e-mail. The transfer part of the SCAN to File application has a capability to store the scanned data in a designated storing location. In addition, each application of the fifth embodiment can convert scanned data into a plurality of types of data. One of the plurality of types of data is OCR data that is obtained by performing character recognizing process on the scanned data. [0131] The compound machine 1200 further includes a control program for selecting an application by which necessary process is performed among from the SCAN to File, SCAN to WEN and SCAN to Mail applications. The control program displays screens on the operation panel, and necessary process is performed by an application according to an operation on the screen by the user. The control program may include the authentication process part similar to the authentication process part in the SCAN to WEB application 117”, and further in para. 136, discloses that “[0136] In the screen of FIG. 16, when a transfer destination that requires an ID and a password to access is selected, a screen for inputting an ID and a password is displayed. In this case, the ID and the password input from the screen are used to access the transfer destination….”. 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Nishizawa and Abe to include the limitation(s) discussed and also taught by Ohishi, the aspects discussed above, as the cited prior arts are at least considered to be analogous arts if not also in the same field of endeavor relating to image and/or document processing arts. Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Nishizawa and Abe by the teachings of Ohishi, and to incorporate the limitation(s) discussed and also taught by Ohishi, thereby “…to provide an image forming apparatus and a scanned data process method for using scanned data efficiently and for improving security of scanned data” (see Ohishi, i.e. para. 9 and etc.).
With regard to claim 2, the claim is drawn to the imaging device as claimed in claim 1, wherein the scan engine is to: allow selection of the proxy scan job from amongst a plurality of proxy scan jobs based on the scan job identifier (see Ohishi, i.e. in para. 137, discloses that “[0137] After the transfer destination is selected, a screen shown in FIG. 17 is displayed. From the screen, a data type of data to be transferred is selected. The scanned data is converted into data of the selected data type and is transferred. After the selection of FIG. 17 ends, the screen is returned to FIG. 14 in which a transfer destination is added. After that, by pushing copy button, a document is scanned and the scanned data is transferred by an application according to the transfer destination”). 
With regard to claim 11, the claim is drawn to a non-transitory computer-readable medium comprising instructions (see Nishizawa, i.e. in para. 47, discloses that “[0047] The control memory 101 stores a control program to implement various functions to be described later and data to be used for the control program. The control program and data are appropriately stored in the memory 103 through the bus 109 under the control of the central processing device 102 and executed by the central processing device 102”) executable by a processing resource to: 
receive a scan request from a contact identifier (see Nishizawa, i.e. in para. 52, 55 and etc., disclose that “[0052] Reference numeral 202 denotes an operation unit. A user can select the above-described function of the image processing unit 203 or input various instructions by using the operation unit 202. An MFP control unit 201 controls the image processing unit 203 and operation unit 202…”, and further in para. 55, discloses that “[0055] Reference numeral 212 denotes a user ID transmission unit which transmits a user ID 211 to the MFP 100 upon reserving the use of the MFP 100. A user ID storage unit 215 stores the user ID 211”);
create a proxy scan job corresponding to the scan request (see Nishizawa, i.e. in para. 113, discloses that “[0113] The external apparatus 210-2 of the company B has a material to print by the MFP 100. In this case, the external apparatus 210-2 of the company B transmits a user ID to reserve the use of the MFP 100 via the application (1302). When the MFP 100 receives the user ID, it generates a unique password and registers it in a management table 205 together with a reservation number and the received user ID (1303). The management table 205 is as described in FIG. 3…”; also see Fig. 3 and etc.; also see the teachings Abe supplemented below; also see the teachings of Abe supplemented below);
generate a password for the proxy scan job  (see Nishizawa, i.e. in para. 113-114, 118 and etc., discloses that “[0113] The external apparatus 210-2 of the company B has a material to print by the MFP 100. In this case, the external apparatus 210-2 of the company B transmits a user ID to reserve the use of the MFP 100 via the application (1302). When the MFP 100 receives the user ID, it generates a unique password and registers it in a management table 205 together with a reservation number and the received user ID (1303). The management table 205 is as described in FIG. 3…”; also see Fig. 3, para. 114, 118  and etc.; also see teachings of Abe below); and 
transmit the password to the contact identifier (see Nishizawa, i.e.in para. 118, discloses that “[0118] The MFP 100 sets the password included in the obtained information in an authorized user identification unit 204-2 (1307) and notifies of the password the notification destination included in the information (1308). The notification result is as described in FIGS. 11A and 11B. At this time, the external apparatus 210-2 of the company B which received the notification can use the MFP 100 anytime by inputting the password (1309 and 1310). On the other hand, since the external apparatus 210-3 of the company C and the external apparatus 210-4 of the company D do not know the password, they cannot use the MFP 100 (unauthorized state) (1311)”; also see the teachings of Ohishi below). 
The teachings of Nishizawa do not explicitly disclose the aspect relating to the scan job being “a proxy scan job”. 
However, Abe discloses an analogous invention relates to a system, job management server and control method thereof, job processing apparatus and control method thereof, and non-transitory computer-readable medium (see Abe, i.e. para. 2 and etc.).  More specifically, in Abe, i.e. in para. 32, 62 and etc. discloses that “…[0062] An application 143 provides a proxy service which controls the MFP to support the cloud print service provided by the cloud print APP 146 and the cloud scan service provided by the cloud scan APP 148. The application 143 will be referred to as a proxy APP 143 hereinafter. The proxy APP 143 installed in the PC 2 simultaneously manages, for example, 5000 MFPs. Then, the proxy APP 143 controls these MFPs to support the cloud print service provided by the cloud print APP 146 and the cloud scan service provided by the cloud scan APP 148. The proxy APP 143 includes print queues and scan queues shown in FIGS. 18A to 18D. With these applications, the PC 2 functions as a job management server. Details of the queues will be described later”. 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nishizawa to include the limitation(s) discussed and also taught by Abe, relating to the proxy scan job as discussed above, as the cited prior arts are at least considered to be analogous arts if not also in the same field of endeavor relating to image and/or document processing arts. Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nishizawa by the teachings of Abe, and to incorporate the limitation(s) discussed and also taught by Abe, thereby “…in a low-end MFP prevents an interruption of a job issued from a PC or the like, and preferentially executes a job issued from an application when a user operates a Web browser of an MFP” (see Abe, i.e. in para. 12 and etc.). 
In addition, with respect to the claimed aspects relating to “and transmit the password to the contact identifier”, the teachings of Nishizawa and Abe do not explicitly disclose the aspect relating to “…. transmit the password to the contact identifier”. 
However, Ohishi discloses an analogous invention relates to an image forming apparatus that provides user services relating to image forming processes such as copying, printing, scanning, facsimile and the like. More particularly, the present invention relates to an image forming apparatus and a scanned data process method for transferring scanned data to a Web server and the like on the Internet (see Ohishi, i.e. para. 2 and etc.).  More specifically, i.e. in Ohishi, i.e. in para. 130-132, 136 and etc., discloses that “[0130] Each configuration of the SCAN to Mail application and the SCAN to File application is similar to that of the SCAN to WEB application 117. That is, each of the SCAN to Mail application and the SCAN to File application includes the scanning process part and the transfer part. The transfer part of the SCAN to Mail application has a capability to send the scanned data to a designated address as an e-mail. The transfer part of the SCAN to File application has a capability to store the scanned data in a designated storing location. In addition, each application of the fifth embodiment can convert scanned data into a plurality of types of data. One of the plurality of types of data is OCR data that is obtained by performing character recognizing process on the scanned data. [0131] The compound machine 1200 further includes a control program for selecting an application by which necessary process is performed among from the SCAN to File, SCAN to WEN and SCAN to Mail applications. The control program displays screens on the operation panel, and necessary process is performed by an application according to an operation on the screen by the user. The control program may include the authentication process part similar to the authentication process part in the SCAN to WEB application 117”, and further in para. 136, discloses that “[0136] In the screen of FIG. 16, when a transfer destination that requires an ID and a password to access is selected, a screen for inputting an ID and a password is displayed. In this case, the ID and the password input from the screen are used to access the transfer destination….”. 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Nishizawa and Abe to include the limitation(s) discussed and also taught by Ohishi, the aspects discussed above, as the cited prior arts are at least considered to be analogous arts if not also in the same field of endeavor relating to image and/or document processing arts. Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Nishizawa and Abe by the teachings of Ohishi, and to incorporate the limitation(s) discussed and also taught by Ohishi, thereby “…to provide an image forming apparatus and a scanned data process method for using scanned data efficiently and for improving security of scanned data” (see Ohishi, i.e. para. 9 and etc.).
With regard to claim 12, the claim is drawn to the non-transitory computer-readable medium as claimed in claim 11, comprising instructions executable by the processing resource to: receive the password as a user input; execute, in response to receiving the password, the proxy scan job to scan a document; and transmit the scanned document to the contact identifier (see Ohishi, i.e. in para. 130-131, 136 and etc., disclose that “[0130] Each configuration of the SCAN to Mail application and the SCAN to File application is similar to that of the SCAN to WEB application 117. That is, each of the SCAN to Mail application and the SCAN to File application includes the scanning process part and the transfer part. The transfer part of the SCAN to Mail application has a capability to send the scanned data to a designated address as an e-mail. The transfer part of the SCAN to File application has a capability to store the scanned data in a designated storing location. In addition, each application of the fifth embodiment can convert scanned data into a plurality of types of data. One of the plurality of types of data is OCR data that is obtained by performing character recognizing process on the scanned data. [0131] The compound machine 1200 further includes a control program for selecting an application by which necessary process is performed among from the SCAN to File, SCAN to WEN and SCAN to Mail applications. The control program displays screens on the operation panel, and necessary process is performed by an application according to an operation on the screen by the user. The control program may include the authentication process part similar to the authentication process part in the SCAN to WEB application 117”, and further in para. 136, discloses that “[0136] In the screen of FIG. 16, when a transfer destination that requires an ID and a password to access is selected, a screen for inputting an ID and a password is displayed. In this case, the ID and the password input from the screen are used to access the transfer destination….”). 
With regard to claim 14, the claim is drawn to the non-transitory computer-readable medium as claimed in claim 11, comprising instructions executable by the processing resource to: create the proxy scan job by generating a scan job identifier, and associate the password with the scan job identifier (see Nishizawa, i.e. in para. 114, 118 and etc. for scan job with password; and also see Abe, i.e. in para. 32, 62 and etc., for teachings of a proxy scan job). 
With regard to claim 15, the claim is drawn to the non-transitory computer-readable medium as claimed in claim 14, comprising instructions executable by the processing resource to: allow selection of the proxy scan job from amongst a plurality of proxy scan jobs based on the scan job identifier; and compare the password received as user input with the password associated with the scan job identifier to execute the proxy scan job (see Ohishi, i.e. in para. 81-83, discloses that “[0081] In the login screen 413, when the user inputs the user ID and the password, the authentication processing part 161 receives each key code via the OCS 126 and the SCS 122. The authentication processing part 161 sends the received user ID and the password to the Web server 300, so that logon to the Web server is performed in step S302. [0082] Next, the authentication processing part 161 receives login result from the Web server 300, and determines if the login succeeds or not in step S303. If login fails, an error message is displayed on the operation display part 150a in step S304. [0083] If login succeeds, a storing directory selection screen 414 is displayed on the operation display part 150a of the operation panel 150 by the transfer part 163 in the SCAN to WEB application 117 in step S305, then, the state enters in an event input waiting state. FIG. 4C is an example of the storing directory selection screen 414. As shown in FIG. 5C, a list of directories for storing scanned data is shown in which a directory can be selected from the list”). 


Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Nishizawa, Abe and Ohishi as applied to claim 1 above, and further in view of Inui (U.S. Pub. No. 2015/0261477 A1).
With regard to claim 3, the claim is drawn to the imaging device as claimed in claim 1, further comprising a print engine to: print the scanned document (see Nishizawa, i.e. i.e. in para. 51, discloses that “[0051] The functional blocks of the MFP 100 will be described first. Reference numeral 203 denotes an image processing unit which has, e.g., a function of reading a paper document or the like by an image input device such as a scanner and performing image processing to the readout image data. The image processing unit 203 also has a print function of performing RIP processing to image data (mainly PDL data) input from the external apparatus 210 through the network and printing the processed image data by an image output device. In addition, the image processing unit 203 has various functions such as a box function, preview function, and FAX function); and insert an indication of the contact identifier in the printed document.
The teachings of Nishizawa, Abe and Ohishi merely lack in explicitly disclosing the aspect relating to “insert an indication of the contact identifier in the printed document”. 
However, Inui discloses analogous invention relates to a control method for controlling an image forming apparatus, adding an additional information to an image, outputting the image to which the additional information is added in the adding step, a designating step of designating a user, determining whether a user of the image forming apparatus is the user designated in the designating step, and permitting to set not to add the additional information in a case where it is determined that the user of the image forming apparatus is the user designated in the designating step (see Inui, i.e. abstract and etc.).  More specifically, in Inui, i.e. in para. 112, discloses that “[0112] Next, the processing moves to step S1806, and the CPU 201 obtains the ID of a user who has logged using the screen of FIG. 10. Next, the processing moves to step S1807, and the CPU 201 scrambles the obtained user ID in accordance with the shift amount determined in step S1805. Thereafter, the processing moves to step S1808, and the CPU 201 prints, in step S1809, the scrambled user ID at a designated location of an image to be printed as a user ID of additional information (for example, additional information shown in FIG. 12) to be printed in forced copy number printing”. 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Nishizawa, Abe and Ohishi and  to include the limitation(s) discussed and also taught by Inui, with the aspect(s) discussed above, as the cited prior arts are at least considered to be analogous arts if not also in the same field of endeavor relating to image and/or document processing art. Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Nishizawa, Abe and Ohishi by the teachings of Inui, and to incorporate the limitation(s) discussed and also taught by Inui, thereby “…a technique of performing setting such that additional information is not printed with an apparatus that is capable of adding additional information and forming an image” (see Inui, i.e. para. 7 and etc.).
With regard to claim 13, the claim is drawn to the non-transitory computer-readable medium as claimed in claim 12, comprising instructions executable by the processing resource to: print the scanned document; and insert an indication of the contact identifier in the printed document (instant claim is similarly rejected for at least the rationales set forth in discussion of claim 3 above, also incorporated by reference herein). 


Claims 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Numata (JP 2007-018030, a copy of English translation has been provided, hereinafter as “Numata”) and further in view of Ohishi et al. (U.S. Pub. No. 2004/0125414 A1, hereinafter as “Ohishi”).
With regard to claim 7, the claim is drawn to a method comprising: sending a scan request to a server (see Numata, i.e. in para. 285-286, disclose that “[285] For example, the scan service transfers a scan job having setting information such as a scan format, a job password notification destination, and scan restrictions from the WEB browser 105 of the client PC in the office in the office to the server 101 to the database unit. The job password is generated by the server 101.  [286] Next, the password is notified to the uploader by e-mail or the like, and the uploader places the document on the in-house image reading apparatus and inputs the job password to the in-office device 102, so that the This is a service that allows users to scan and submit documents using scan job settings that have been set in advance without having to make detailed settings on the operation unit.”), 
wherein the scan request is for scanning a document by an imaging device (see Numata, i.e. in para. 313, discloses that “In FIG. 18, a scan submission button 1403 is a service selection button for reading a paper job with a scanner, creating electronic data, and registering it in the server 101”), 
the scan request comprising a contact identifier of a user (see Numata, i.e. in para. 288, discloses that “First, in step S701, the user transmits information for logging in to the scan job registration service from the WEB browser 105. After the scan job registration screen is received from the server 101 via the Internet 107 in step S702, the scan format of the scan job is set using a screen (not shown) similar to FIG. 8 in step S703…”); 
receiving, in response to the sending of the scan request, a password associated with the scan request from the server; and receiving, via the contact identifier, scan data associated with the scan request upon the password being provided to the imaging device (see Numata, i.e. in para. 285-286, disclose that “[285] For example, the scan service transfers a scan job having setting information such as a scan format, a job password notification destination, and scan restrictions from the WEB browser 105 of the client PC in the office in the office to the server 101 to the database unit. The job password is generated by the server 101.  [286] Next, the password is notified to the uploader by e-mail or the like, and the uploader places the document on the in-house image reading apparatus and inputs the job password to the in-office device 102, so that the This is a service that allows users to scan and submit documents using scan job settings that have been set in advance without having to make detailed settings on the operation unit.”; also see the teachings of Ohishi supplemented below.),
The teachings of Numata do not explicitly disclose the aspect(s) relating to “…and receiving, via the contact identifier, scan data associated with the scan request upon the password being provided to the imaging device”. 
However, Ohishi discloses an analogous invention relates to an image forming apparatus that provides user services relating to image forming processes such as copying, printing, scanning, facsimile and the like. More particularly, the present invention relates to an image forming apparatus and a scanned data process method for transferring scanned data to a Web server and the like on the Internet (see Ohishi, i.e. para. 2 and etc.).  More specifically, i.e. in Ohishi, i.e. in para. 130-132, 136 and etc., discloses that “[0130] Each configuration of the SCAN to Mail application and the SCAN to File application is similar to that of the SCAN to WEB application 117. That is, each of the SCAN to Mail application and the SCAN to File application includes the scanning process part and the transfer part. The transfer part of the SCAN to Mail application has a capability to send the scanned data to a designated address as an e-mail. The transfer part of the SCAN to File application has a capability to store the scanned data in a designated storing location. In addition, each application of the fifth embodiment can convert scanned data into a plurality of types of data. One of the plurality of types of data is OCR data that is obtained by performing character recognizing process on the scanned data. [0131] The compound machine 1200 further includes a control program for selecting an application by which necessary process is performed among from the SCAN to File, SCAN to WEN and SCAN to Mail applications. The control program displays screens on the operation panel, and necessary process is performed by an application according to an operation on the screen by the user. The control program may include the authentication process part similar to the authentication process part in the SCAN to WEB application 117”, and further in para. 136, discloses that “[0136] In the screen of FIG. 16, when a transfer destination that requires an ID and a password to access is selected, a screen for inputting an ID and a password is displayed. In this case, the ID and the password input from the screen are used to access the transfer destination….”. 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Numata to include the limitation(s) discussed and also taught by Ohishi, the aspects discussed above, as the cited prior arts are at least considered to be analogous arts if not also in the same field of endeavor relating to image and/or document processing arts. Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Numata by the teachings of Ohishi, and to incorporate the limitation(s) discussed and also taught by Ohishi, thereby “…to provide an image forming apparatus and a scanned data process method for using scanned data efficiently and for improving security of scanned data” (see Ohishi, i.e. para. 9 and etc.).
With regard to claim 10, the claim is drawn to the method as claimed in claim 7, wherein the contact identifier is an email address associated with the user (see Ohishi, i.e. in para. 130, discloses that “[0130] Each configuration of the SCAN to Mail application and the SCAN to File application is similar to that of the SCAN to WEB application 117. That is, each of the SCAN to Mail application and the SCAN to File application includes the scanning process part and the transfer part. The transfer part of the SCAN to Mail application has a capability to send the scanned data to a designated address as an e-mail. The transfer part of the SCAN to File application has a capability to store the scanned data in a designated storing location. In addition, each application of the fifth embodiment can convert scanned data into a plurality of types of data. One of the plurality of types of data is OCR data that is obtained by performing character recognizing process on the scanned data”).

Allowable Subject Matter
With regard to Claims 4-6 and 8-9, claims are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcoming the corresponding rejections and/or objection (if any) set forth in the Office Action above.
The following is a statement of reasons for the indication of allowable subject matter:  
With regard to claim 4, the closest prior arts of record, Nishizawa, Abe, Ohishi, Inui and Numata, do not disclose or suggest, among the other limitations, the additional required limitation of “the imaging device as claimed in claim 1, wherein the scan request is an email directed to an email address associated with the imaging device, the email comprising a read receipt”.  These additional features in combination with all the other features required in the claimed invention, are neither taught nor suggested by prior art(s) of record. 
With regard to claim 5, the closest prior arts of record, Nishizawa, Abe, Ohishi, Inui and Numata, do not disclose or suggest, among the other limitations, the additional required limitation of “the imaging device as claimed in claim 1, wherein the scan request is an email directed to an email address associated with the scan engine of the imaging device”.  These additional features in combination with all the other features required in the claimed invention, are neither taught nor suggested by prior art(s) of record. 
With regard to claim 6, the closest prior arts of record, Nishizawa, Abe, Ohishi, Inui and Numata, do not disclose or suggest, among the other limitations, the additional required limitation of “the imaging device as claimed in claim 1 further comprising an authentication engine to: determine, based on the contact identifier associated with the scan request, whether the imaging device is authorized to accept the scan request, wherein the proxy scan job is created based on the determination; and authenticate the password received as the user input”.  These additional features in combination with all the other features required in the claimed invention, are neither taught nor suggested by prior art(s) of record. 
With regard to claim 8, the closest prior arts of record, Nishizawa, Abe, Ohishi, Inui and Numata, do not disclose or suggest, among the other limitations, the additional required limitation of “the method as claimed in claim 7, wherein the scan request is sent to the server associated with the imaging device, the scan request being directed to an email address associated with the imaging device”.  These additional features in combination with all the other features required in the claimed invention, are neither taught nor suggested by prior art(s) of record. 
With regard to claim 9, the claim is depending directly or indirectly from the independent Claim 8, each encompasses the required limitations recited in the independent claim discussed above.
Therefore, claims 4-6 and 8-9 are objected to.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kittaka et al. (U.S. Pat/Pub No. 2016/0234393 A1) disclose an invention relates to an image processing system, an image processing apparatus, and an image processing method.
The Art Unit location of your application in the USPTO has changed.  To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 2675.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacky X. Zheng whose telephone number is (571) 270-1122.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm, alt. Friday Off.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y. Poon can be reached on (571) 272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACKY X ZHENG/Primary Examiner, Art Unit 2675